DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7, 10-12, 15-17, 21-25, 27-29, and 31-35 are examined on merits herein.

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in an interview with Ms. Schierman on 04/02/21.

Please, amend Claims 1-3, 11, 15, 17, 21 as cited below.
Please, add new Claim 35.

Claim 1.	(Currently amended) A device comprising a string driver, the string driver comprising:

a channel region between a drain region and a source region
a dielectric material in a central portion of the at least one pillar, the channel region laterally surrounding the dielectric material,
wherein at least one of the channel region, the drain region, and the source region comprises a high band gap material; and
only one gate region laterally surrounding the channel region of a pillar of the at least one pillar, the gate region comprising an electrically conductive material and spaced from the high band gap material,
wherein each electrode, of the pair of electrodes, comprises a vertically extending portion surrounded by a portion of the high band gap material.

Claim 2.	(Currently Amended)  The device of claim 1, wherein the high band gap material is selected from the group consisting of zinc oxide

Claim 3.	(Currently Amended)  The device of claim 2, wherein the high band gap material comprises amorphous indium gallium zinc oxide

Claim 7.	(Currently Amended) The device of claim 1, wherein the drain region and the source region are each spaced from the channel region by an offset region of 

Claim 11.	(Currently Amended)  A device, comprising:

access lines in operable communication with the array of charge storage devices; and
a string driver in operable communication with at least one access line of the access lines, the string driver comprising:
at least one pillar extending vertically between a pair of electrodes, the at least one pillar comprising:
a channel region between a drain region and a source region
a dielectric material in a central portion of the at least one pillar, the channel region laterally surrounding the dielectric material,
wherein at least one of the channel region, the drain region, and the source region comprises a high band gap material; and
only one gate region laterally surrounding the channel region of a pillar of the at least one pillar, the gate region comprising an electrically conductive material and spaced from the high band gap material,
wherein each electrode, of the pair of electrodes, comprises a vertically extending portion surrounded by a portion of the high band gap material.

Claim 15.   (Currently Amended) The device of claim 11, wherein the string driver comprises a plurality of the at least one pillar, the one gate region laterally surrounding the channel regions of the pillars of the plurality.



an array of non-volatile memory devices;
at least one string driver in operable communication with the array, a string driver, of the at least one string driver, comprising:
at least one pillar extending vertically between a pair of electrodes, the at least one pillar comprising:
a channel region between a drain region and a source region
a dielectric material in a central portion of the at least one pillar, the channel region laterally surrounding the dielectric material,
wherein at least one of the channel region, the drain region, and the source region comprises a high band gap material; and
only one gate region laterally surrounding the channel region of a pillar of the at least one pillar, the gate region comprising an electrically conductive material and spaced from the high band gap material,
wherein each electrode, of the pair of electrodes, comprises a vertically extending portion surrounded by a portion of the high band gap material; and
at least one peripheral device in operable communication with the array of non-volatile memory devices, the at least one peripheral device comprising circuitry in operable communication with the at least one string driver.




forming, on an electrode over a base material, a pillar comprising a dielectric material in a central portion of the pillar and comprising a high band gap material laterally surrounding the dielectric material;
forming another dielectric material adjacent the high band gap material; and
forming a region of an electrically conductive material adjacent the other dielectric material, the region of the electrically conductive material spaced from the high band gap material by at least the other dielectric material;
forming another electrode on the pillar,
wherein the pillar extends vertically between a pair of electrodes, the pair of electrodes comprising the electrode and the other electrode, the pillar comprising:
a channel region between a drain region and a source region
the dielectric material in the central portion of the pillar, the channel region laterally surrounding the dielectric material,
wherein at least one of the channel region, the drain region, and the source region of the string driver comprises the high band gap material, 
wherein the string driver comprises only one gate region laterally surrounding the channel region of the pillar, the gate region comprising the electrically conductive material,
wherein the gate region is spaced from the high band gap material, and
wherein each electrode, of the pair of electrodes, comprises a vertically extending portion surrounded by a portion of the high band gap material.

Claim 35.  (New) The device of claim 1, wherein the drain region and the source region are each spaced from the channel region by an offset region of .
 

 Allowable Subject Matter
Claims 1-5, 7, 10-12, 15-17, 21-25, 27-29, and 31-35 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “each electrode, of the pair of electrodes, comprises a vertically extending portion surrounded by a portion of the high band gap material”, in combination with other limitations of the claim.
Re Claim 11: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “each electrode, of the pair of electrodes, comprises a vertically extending portion surrounded by a portion of the high band gap material”, in combination with other limitations of the claim.
Re Claim 17: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “each electrode, of the pair of electrodes, comprises a vertically extending portion surrounded by a portion of the high band gap material”, in combination with other limitations of the claim.
Re Claim 21: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “each electrode, of the pair of electrodes, comprises a vertically extending portion surrounded by a portion of the high band gap material”, in combination with other limitations of the claim.
Re Claim 32: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “each electrode, of the pair of electrodes, comprises a vertically extending portion surrounded by a portion of the high band gap material”, in combination with other limitations of the claim.
Re Claims 2-5, 7, 10, 12, 15-16, 22-25, 27-29, 31, and 33-35: Claims 2-5, 7, 10, 12, 15-16, 22-25, 27-29, 31, and 33-35 are allowed due to their dependency on one of the above-cited independent claims.
The prior art of record include: Chen (US 2016/0240254), Karda (US 2015/0041873), Park (US 2014/0239247), and Cho (US 2014/0021485).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 04/03/21